UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 05-5195



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


JAMES EARL ADAMS,

                                               Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern.   Malcolm J. Howard,
District Judge. (CR-05-8)


Submitted:   August 3, 2006                 Decided:   August 17, 2006


Before MOTZ, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael R. Ramos, RAMOS AND LEWIS, L.L.P., Shallotte, North
Carolina, for Appellant. Frank D. Whitney, United States Attorney,
Anne M. Hayes, Assistant United States Attorney, Christine Witcover
Dean, Assistant United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     A jury found James Earl Adams guilty of possession of a

firearm by a convicted felon under 18 U.S.C. §§ 922(g)(1) and

924(e)(1).    The district court sentenced Adams to 252 months of

imprisonment.   Adams now appeals.

     Adams first argues that the district court erred in denying

his motion to suppress based upon its finding that the police had

reasonable suspicion to conduct a limited search of his person.

See Terry v. Ohio, 392 U.S. 1, 30 (1968).     We review the factual

findings underlying the denial of a motion to suppress for clear

error and the legal conclusions de novo. United States v. Johnson,

400 F.3d 187, 193 (4th Cir. 2005).   We construe the evidence in the

light most favorable to the prevailing party below.     United States

v. Seidman, 156 F.3d 542, 547 (4th Cir. 1998).      Having thoroughly

considered all of the evidence under these standards, we conclude

that the district court did not err in denying Adams’ motion to

suppress.

     Adams next argues that the district court erred by denying his

motion for a judgment of acquittal pursuant to Fed. R. Civ. P. 29.

We review the denial of a Rule 29 motion de novo.    United States v.

Alerre, 430 F.3d 681, 693 (4th Cir. 2005).      Where, as here, the

motion was based on a claim of insufficient evidence, “[t]he

verdict of a jury must be sustained if there is substantial

evidence, taking the view most favorable to the Government, to


                                 2
support it.”     Glasser v. United States, 315 U.S. 60, 80 (1942).

Substantial evidence is evidence that a reasonable finder of fact

could accept as adequate and sufficient to support a conclusion of

a defendant’s guilt beyond a reasonable doubt.                  United States v.

Burgos, 94 F.3d 849, 862 (4th Cir. 1996) (en banc).

      The elements of a violation of 18 U.S.C. § 922(g)(1) are: “(1)

the defendant previously had been convicted of a crime punishable

by a term of imprisonment exceeding one year; (2) the defendant

knowingly possessed . . . the firearm; and (3) the possession was

in or affecting interstate commerce, because the firearm had

travelled [sic] in interstate or foreign commerce. . . .”                 United

States v. Langley, 62 F.3d 602, 606 (4th Cir. 1995) (en banc).                  On

the record before us, we conclude that there is ample evidence to

support the jury’s verdict.

      Finally,   Adams   argues    that       the    district   court   erred   by

admitting evidence of his seven prior felony convictions and

submitting this question to the jury.               To establish a violation of

18 U.S.C. § 922(g)(1), the Government was required to prove beyond

a   reasonable   doubt   that     “the       defendant   previously     had   been

convicted of a crime punishable by a term of imprisonment exceeding

one year.”   United States v. Gilbert, 430 F.3d 215, 218 (4th Cir.

2005).    Adams refused to stipulate to having been previously

convicted of any felonies.        A special verdict form was provided to

the jury to determine whether Adams had been convicted of each of


                                         3
his seven prior convictions. Although the Sixth Amendment does not

demand that the fact of a prior conviction used as a basis for a

sentencing enhancement be submitted to the jury, see United States

v. Cheek, 415 F.3d 349, 352 (4th Cir. 2005), it was not unfairly

prejudicial for the district court to submit this question to the

jury.    Thus, we find no reversible error.

       Accordingly, we affirm Adams’ conviction.         We dispense with

oral    argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                                 AFFIRMED




                                     4